DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 06/07/2021 is acknowledged.

Claims 10, 15-19 and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 as amended recites “loaded onto and encapsulated”; the preposition onto means “to a position on the surface of” the word 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a law of nature, a natural phenomenon, and it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 is drawn to a composition comprising a microvesicle from an edible plant and a therapeutic agent. It has been known that microvesicles are fragments of plasma membrane shed from almost all plants (i.e., grapefruit, grape and tomatoes) or mammal cell type (see Cocucci et al., Shedding microvesicles: artefacts no more; Cell Press Volume 19, Issue 2, p43-51, February 2009). Moreover, claims 2 and 3 limit the plant to a fruit such as grape, grapefruit and tomatoes which are still products of nature which demonstrates no change in the nature of the composition. Claims 4-9 recite the different types of active agents being encapsulated in the fruit microvesicle and wherein these inclusions do not significantly modify the naturally produced microvesicle and thus dependent claims 2-9 are similarly rejected under 35 U.S.C. 101. It is noted that the microvesicles in grapes 
The new amendments to the claims do not overcome the rejection because loading an effective amount of a therapeutic agent to microvesicle does not demonstrate if loading said therapeutic agent has resulted in a microvesicle having markedly different characteristics from its naturally occurring counterpart. Based on the limited background information, there is no indication that a plant microvesicle loaded with a therapeutic agent has any characteristics (structural, functional, or otherwise) that are different from naturally occurring microvesicles. It is noted that said microvesicles may include compounds that have functional effects on humans even without being loaded with any therapeutic agents. Thus, the microvesicle remain directed to an exception.
Applicant amended independent claim 1 to recite that an effective amount of the therapeutic agent is loaded onto the microvesicle. The 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al., A novel Nanoparticle Drug Delivery System: The Anti-inflammatory Activity of Curcumin Is Enhanced When Encapsulated in Exosomes, The American Society of Gene & Cell Therapy, vol. 18 no. 9, 1606–1614 sep. 2010 (hereinafter Sun) in view of Qianli An et al., Do Plant Cells Secrete Exosomes Derived from Multivesicular Bodies?; Plant Signaling & Behavior 2:1, 4-7; January/February 2007 (hereinafter Qianli) and further in view of Blasovich et al., Discovery of JSI-124 (Cucurbitacin I), a Selective Janus Kinase/Signal Transducer and Activator of Transcriptiopn 3 Signaling Pathway Inhibitor with Potent Antitumor Activity against Human and Murine Cancer Cells in Mice, CANCER RESEARCH 63, 1270-lr9, March 15, 2003 (hereinafter Blasovich) 
Regarding claims 1, 4, 5 and 9, Sun teaches using exosomes from plants (curcumin) as a delivery vehicle, providing evidence that curcumin delivered by exosomes is more stable and more highly concentrated in the blood. The reference shows that the target specificity is determined by exosomes, and the improvement of curcumin activity (page 1606, left column, see arrow). The reference teaches that curcumin is a natural polyphenol which has anti-inflammatory, antineoplastic, antioxidant, and chemo-preventive activity (page 1606, right column, see arrow). As per the pharmaceutically acceptable excipient, it is noted that any pharmaceutical composition should have an excipient or carrier and thus the claim does not differentiate over Sun.  It is noted that microvesicle or exosomes have been found in all cell type including mammal or plant cells, and which share a common functionality to bind a 
Sun discloses a composition comprising curcumin encapsulated in exosomes (i.e., microvesicle).  However, the reference lacks teaching that the microvesicles are from an edible plant and specifically from (fruit) origin as recited in instant claim 3, the stat3 inhibitors recited in claim 6, the chemotherapeutic agents recited in claim 7.
Qianli teaches that multivesicular bodies and paramural vesicles in plants were known some forty years ago. The disclosure directs the attention to the occurrence of MVB‑mediated secretion of exosomes in plants which is similar to that in mammalians. The reference states that vesicles of the same morphology as multivesicular bodies (MVBs) internal vesicles have been observed in extracellular spaces or paramural spaces in various types of plant cells in various plant species by transmission electron microscopy. Qiang also teaches that endocytosed cell surface materials in endosomal MVBs may be reused and delivered together with newly synthesized materials in Golgi apparatus‑derived vesicles to cell wall appositions, which are deposited rapidly to prevent fungal penetration (Fig. 2A) or to contain hypersensitive cell death. The disclosure emphasize the drug delivery capabilities of the MVBs (page 5, right column). 
Although the reference did not teach clearly exosomes from fruits, it would have been obvious to a person having ordinary skill in the art to use exosomes from fruits as an alternative for the exosomes used to encapsulate curcumin as disclosed by Sun because Qianli teaches that various plant species secrete exosomes and that their same morphology have been observed in extracellular spaces or paramural spaces in 
It is also noted that one having ordinary skill in the art would find the claims 1-9 prima facie obvious because one would be motivated to employ the compositions of Sun et al. to obtain instant invention.  Moreover, it would be obvious to try selecting from a finite number of possibilities (i.e., the microvesicle or exosomes from mammal or plant cells), which have been suggested to one skilled in the art, see KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385 (2007).  Without unexpected results, Sun et al. compositions inherently render obviousness over the instant invention. 
Neither of the references teaches including stat3 inhibitor agent (JSI-124) as the therapeutic agent as recited in instant claim 6. 
Blaskovich teaches that the author identified JSl -124 suppressed the levels of phosphotyrosine STAT3 in v-Src-transformed NIH 3T3 cells and human cancer cells potently. 
It would have been obvious to a person having ordinary skill in the art to include the JSI-124 taught by Blaskovich in the microvesicles disclosed by Sun as modified by Qianli by including exosomes derived from plants/fruits because Blasovich teaches that JSI-124 blocked activation of STAT3 in several human cancer cell lines that contain high levels of constitutively activated tyrosine-phosphorylated STAT3 and subsequently inhibited STAT3 DNA-binding activity and STAT3-dependent gene expression.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al., A novel Nanoparticle Drug Delivery System: The Anti-inflammatory Activity of Curcumin Is Enhanced When Encapsulated in Exosomes, The American Society of Gene & Cell Therapy, vol. 18 no. 9, 1606–1614 sep. 2010 (hereinafter Sun) in view of Qianli An et al., Do Plant Cells Secrete Exosomes Derived from Multivesicular Bodies?; Plant Signaling & Behavior 2:1, 4-7; January/February 2007 A(hereinafter Qianli) and further in view of Zoller, Tetraspanins: push and pull in suppressing and promoting metastasis, Nature Reviews: Volume 9, Jan 2009; P40-55 (hereinafter Zoller).
Sun and Qianli are relied upon for the reasons set forth supra.
Neither of the references teaches the exosome comprising microRNA as required in instant claim 8.
Zoller teaches that Exosomes can contain mRNA and microRNA, which are transferred to the target cell (page 41, right column).
It would have been obvious to a person having ordinary skill in the art to incorporate microRNA as disclosed by Zoller in the exosome taught by Sun as modified by Qianli using different plants' exosomes to deliver the microRNA to a specific targeted cell to treat diseases such as a cancer. 

Response to Arguments
Because the Action cited the rejection in the parent application (14/356853), Applicant's arguments filed 03/28/2018 in the parent application are incorporated herein and fully considered but they are not persuasive for the following reasons: 

The arguments are not persuasive because as discussed supra, Sun delivered curcumin in exosomes while Qianli is relied upon for disclosing that multivesicles/exosomes are secreted by plants and that they were known forty years ago. Thus, a person having ordinary skill in the art would find it obvious to combine Sun and Qianli by loading the curcumin into plant exosomes as an alternative to exosomes from other origins.  
Applicant argues that Qianli, however, only includes a general description of the formation of MVBs and exosomes, and includes no mention of the use of plant-derived microvesicles as delivery vehicles for therapeutic agents.
	The reference does not have to teach delivering the therapeutic agent through the exosomes because Sun, the primary reference teaches that exosomes can encapsulate and deliver the curcumin. 
Applicant argues that Qianli describes that while plant endosomal MVBs can fuse with a plasma membrane to eliminate unwanted intracellular contents similar to what may occur in a mammalian cell, the plant MVBs are unlike mammalian exosomes in that the intracellular communication that is mediated by exosomes in mammalian cells is unlikely to occur in plant cells. 

Applicant argues that contrary to the Examiner's assertions, neither Sun nor Qianli provide any apparent reason or motivation that would lead one skilled in the art to substitute the mammalian cell- derived exosomes of Sun with a plant-derived microvesicles. As indicated above, Sun is completely silent with respect to microvesicles derived from an edible plant as Sun is entirely focused on the testing and use of mammalian cell-derived exosomes.
The arguments are not persuasive because Sun teaches delivering curcumin in exosomes vehicles. Qianli teaches that exosomes exist in edible plants (such as maize, see Qianli page 5, left column) and that there are similarities between plant and mammalian exosomes in moving elements inside the cells. Therefore, it would have been obvious to a person having ordinary skill in the art to try using plant exosomes as an alternative to the exosomes disclosed by Sun. This would be obvious since prior art teaches the generic concept of use of mammalian exosomes as a vehicle to deliver a therapeutic agent. Therefore, there is no unexpected results displayed, that result solely from the particular species of the exosomes being claimed that would impart a patentable distinction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from a finite number of predictable types of 
Applicant argues that Sun provides no indication whatsoever that its methodologies for isolating exosomes from mammalian cells and loading those exosomes with curcumin can or should be extended to other cells, and there is certainly no mention of obtaining exosomes from a species of an entirely separate kingdom of organisms, such as plants. In fact, to the extent Sun mentions using alternative sources of exosomes at all, Sun cautions against using non-host delivery vehicles and specifically mentions that host-derived exosomes would be advantageous as a delivery vehicle "because they would not induce an immune response with subsequent side effects.
The arguments are not persuasive because the claim is rejected under U.S.C. 35 §103 and thus, the reference does not have to teach each and every limitation in the claim. However, the reference teaches that exosomes can be loaded with a drug and delivered to target a recipient cell. Qianli teaches the existence of exosomes that are similar to the mammalian exosomes in plants. It would be obvious at least to try these exosomes in delivering therapeutic agents to mammals because these exosomes are normally delivered safely in food to the mammalian body daily. 
Applicant points out that Qianli teaching that MVBs have a capability of drug delivery is not described in the reference. Qianli initially provides a general description of MVBs, including a general description of MVBs and their formation of exosomes, but 
The argument is not persuasive because in response to applicant's argument that Qianli does not teach that the plant exosomes can deliver a therapeutic agent, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case Qianli discloses that plant cells contain exosomes that have the same function of moving cargos through the cell, like the mammalian maturing reticulocyte that secrete exosomes which discard obsolete transferrin (see Qianli, page 1). Thus, the reference included information that motivate an artisan to use plant exosome as an alternative to the mammalian exosomes disclosed by Sun simply because plant exosomes are of a cheap origin and guaranteed to cause no harm for humans since it is eaten daily. More importantly, Applicant’s arguments are based one drug-delivery using plant exosomes; however, the claims do not contain any limitations with regard to drug-delivery. The claims are limited to plant-exosome loading with a therapeutic agent.

Regarding the obvious to try arguments, it was discussed in detail (see response to arguments, page 12). As per differences in protein and lipid composition between edible plant-derived microvesicles and mammalian-derived exosomes, it is noted that Applicant has not provided and/or discussed these differences and how it would hinder a person having ordinary skill in loading plant-exosomes with a therapeutic agent to make it possible to respond to the arguments. However, the similarity between the plant-exosomes and the mammalian-exosomes shows in the similarity in the functional properties as disclosed in Qianli. 

Conclusion
This is a continuation of applicant's earlier Application No. 14/356853.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615